WISS, Judge
(concurring in the result):
I
As to whether appellant’s Fifth Amendment rights were violated by her April 24 and 28 dealings with agents of the Office of Special Investigations, my approach is somewhat different from the majority’s.
Appellant indicated her desire for the assistance of counsel related to the drug offenses that were handled by nonjudicial punishment, see Art. 15, Uniform Code of Military Justice, 10 USC § 815. Even assuming arguendo that a proceeding under Article 15 constituted a “custodial interrogation” that triggered a Fifth Amendment right to counsel,1 the mutual presence of two factors in this case leads me to conclude that the April 24 and 28 approaches to appellant would not contravene any such assumed Fifth Amendment right.
First, the charges for which appellant initially had requested legal advice had been disposed of on April 17.2 Second, even in factual context, the offenses about which she was questioned on April 24 and 28 were entirely unrelated to the offenses that had prompted her assumed rights’ invocation.3 Even if an original invocation of an assumed Fifth Amendment right to counsel extends beyond the formal conclusion of proceedings arising out of that invocation,4 it does not seem logical that, after that point, it encompasses totally unrelated offenses. It simply seems to me that, once charges that had caused invocation of the assumed Fifth Amendment right to counsel have been disposed of, the protective shield of Arizona v. Roberson, 486 U.S. 675, 108 S.Ct. 2093, 100 L.Ed.2d 704 (1988), vaporizes, in the usual circumstance,5 regarding *298offenses totally unrelated to the original ones. Thus, even assuming that the April 24 and 28 contacts were custodial, appellant’s assumed Fifth Amendment rights would not have been violated in the absence of her invocation of those rights on either of those occasions.
II
My agreement with the majority that the two sets of offenses were unrelated also resolves the Sixth Amendment question.6 See McNeil v. Wisconsin, — U.S. -, 111 S.Ct. 2204, 115 L.Ed.2d 158 (1991). Additionally, for the same reason, appellant’s complaint based on Mil.R.Evid. 305(e), Manual for Courts-Martial, United States, 1984, complaint is doomed. See United States v. Sager, 36 MJ 137, 147 (CMA 1992) (Wiss, J., concurring), and cases cited therein.

. See generally McNeil v. Wisconsin, — U.S. -, 111 S.Ct. 2204, 2209, 115 L.Ed.2d 158 (1991) (rule of Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981), "requires, at a minimum, some statement that can reasonably be construed to be expression of a desire for the assistance of an attorney in dealing with custodial interrogation by the police ”). Presumably an argument of such a "custodial interrogation” would be premised on the fact that punishment under Article 15 for an offense does not necessarily bar a later court-martial for the same offense, see United States v. Pierce, 27 MJ 367 (CMA 1989), coupled with the practical realities of being summoned before one’s commander for purposes of discipline for wrongdoing in a formal (albeit nonjudicial) setting.


. Regarding this Article 15 proceeding, there is nothing in the record to imply any bad faith or gamesmanship intended to subvert any assumed Fifth Amendment right of appellant's.


. There is nothing in this record that reflects any nexus between the two sets of offenses. The case might be different if, for example, appellant had alleged that agents had stolen some of her drugs during the search, as opposed to jewelry and CDs; or if she had complained that, while planting the contraband in her apartment, they had stolen her jewelry and CDs.


. For example, as mentioned earlier in note 1 and as Chief Judge Sullivan points out, punishment under Article 15 does not necessarily preclude charges being sent to a court-martial for the same offenses. See United States v. Pierce, supra.


. Where the record reflects an intention by the accused to appeal the Article 15 punishment or where the offenses were so serious that conclusion of the Article 15 proceeding obviously would not constitute disposition of the charges, the Fifth Amendment right that I have assumed arguendo in this appeal might not end with termination of the Article 15 proceeding.


. I do, though, reserve the same issue that Chief Judge Sullivan abstains from deciding in his separate opinion.